Title: To Benjamin Franklin from St. Clair, 5 March 1783
From: St. Clair de Roslin, ——
To: Franklin, Benjamin


Paris March 5th. 1783
I had the honour to write to your Excellency two days ago by the post but as I have not been honoured with an answer I take the liberty once more to importunate you but not being possesed of three sols to pay the postage I find myself obliged to be the carrier of it. I have now no other party or choice left if your Excellency does not furnish me with the means of returning to America than to enlist as a private Soldier in the French service however humiliteting and degrading this must be to our service I cannot help if your Excellency will honour me with a few Lines I shall esteem it a particular favr. I remain with the most sincer attachment your Exellency’s most humble and most obedient Servant
St Clair
 
Addressed: To / His Excellency B. Franklin / Minister Plenipotentiary / of the United States / At / Passy
Notation: St. Clair, Paris March 5. 1783.
